NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

XIOMARA L. OVIEDO CERON; et al.,                No.    19-71475

                Petitioners,                    Agency Nos.       A208-457-090
                                                                  A208-457-091
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Xiomara L. Oviedo Ceron and her minor son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      We reject petitioners’ contentions as to streamlining because the BIA did not

streamline their case.

      To the extent petitioners assert they are members of the class identified in

Rojas v. Johnson, 305 F. Supp. 3d 1176 (W.D. Wash. 2018), the record indicates

the agency made a determination as to the merits of their asylum application.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that the harm they suffered or fear in El Salvador was or would

be on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”).

Thus, petitioners’ asylum and withholding of removal claims fail.

       Substantial evidence also supports the agency’s denial of CAT relief

because Oviedo Ceron failed to show it is more likely than not she would be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (claims of

possible torture speculative); see also Delgado-Ortiz v. Holder, 600 F.3d 1148,


                                         2                                    19-71475
1152 (9th Cir. 2010) (generalized evidence of violence and crime in petitioner’s

home country was insufficient to meet standard for CAT relief).

      PETITION FOR REVIEW DENIED.




                                         3                                  19-71475